OPINION
PER CURIAM.
In State v. Murphy, 324 N.W.2d 340 (Minn.1982), we reversed the order of the Hennepin County District Court, which denied defendant’s motion to suppress a confession to his probation agent. Pursuant to the mandate of the United States Supreme Court in Minnesota v. Murphy, — U.S. -, 104 S.Ct. 1136, 79 L.Ed.2d 409 (1984), we hereby vacate the judgment and opinion of this court in State v. Murphy, 324 N.W.2d 340 (Minn.1982). The order of the district court is affirmed and the matter is remanded for further proceedings.
Affirmed.